      Case 2:21-cm-00213-FMO Document 1-1 Filed 08/23/21 Page 1 of 3 Page ID #:5



1

2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT

10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

11                                  WESTERN DIVISION

12   IN THE MATTER OF THE SEIZURE OF          2:21-CM-00213
     $117,200.00 IN US CURRENCY
13                                            [PROPOSED] ORDER EXTENDING UNITED
                                              STATES OF AMERICA’S TIME TO FILE
14                                            COMPLAINT FOR FORFEITURE

15

16

17         Pursuant to the stipulation and request of the parties, and good

18   cause appearing therefor,

19         IT IS ORDERED that, pursuant to 18 U.S.C. § 983(a)(3)(A), the

20   deadline by which the United States of America shall be required to

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 2:21-cm-00213-FMO Document 1-1 Filed 08/23/21 Page 2 of 3 Page ID #:6



1    file a complaint for forfeiture with respect to $117,200.00 in U.S.

2    Currency shall be extended to December 14, 2021.

3

4
     DATED:
5                                             UNITED STATES DISTRICT JUDGE

6
     PRESENTED BY:
7
     TRACY L. WILKISON
8    Acting United States Attorney
     SCOTT M. GARRINGER
     Assistant United States Attorney
9    Chief, Criminal Division
     JONATHAN GALATZAN
10   Assistant United States Attorney
     Chief, Asset Forfeiture Section
11

12   /s/ Victor A. Rodgers
     VICTOR A. RODGERS
13   Assistant United States Attorney
14   Attorneys for
     UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
     Case 2:21-cm-00213-FMO Document 1-1 Filed 08/23/21 Page 3 of 3 Page ID #:7



1                           PROOF OF SERVICE BY MAILING

2          I am over the age of 18 and not a party to the within action.          I

3    am employed by the Office of the United States Attorney, Central

4    District of California.     My business address is 312 North Spring

5    Street, 14th Floor, Los Angeles, California 90012.

6          On August 23, 2021, I served a copy of: [PROPOSED] ORDER

7    EXTENDING UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR

8    FORFEITURE on each person or entity named below by enclosing a copy

9    in an envelope addressed as shown below and placing the envelope for
10   collection and mailing on the date and at the place shown below
11   following our ordinary office practices.
12   TO:

13   Paul L. Gabbert, Esq.
     2530 Wilshire Boulevard, 2nd Floor
14   Santa Monica, CA 90403
15    X    I am readily familiar with the practice of this office for
16   collection and processing correspondence for mailing.          On the same
17   day that correspondence is placed for collection and mailing, it is
18   deposited in the ordinary course of business with the United States
19   Postal Service in a sealed envelope with postage fully prepaid.
20         I declare under penalty of perjury under the laws of the United
21   States of America that I am employed in the office of a member of the
22   bar of this Court, at whose direction the service was made, and that
23   the foregoing is true and correct.
24         Executed on August 23, 2021 at Los Angeles, California.
25                                          /s/ Paul J. Read
26                                          Paul J. Read
                                            Paralegal, FSA
27

28
